Citation Nr: 0728425	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  05-13 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
residuals of a left knee injury manifested by a tender scar.

2.  Entitlement to a rating in excess of 10 percent for the 
residuals of a left knee injury manifested by degenerative 
joint disease.

3.  Entitlement to a rating in excess of 10 percent for the 
residuals of a left knee injury manifested by medial 
compartment instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1976 to October 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In an August 2002 rating decision, 
the RO established service connection and granted separate 
10 percent ratings for left knee degenerative joint disease 
and medial compartment instability.  A 10 percent rating for 
a residual tender left knee scar was continued.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence demonstrates the veteran's service-connected 
residuals of a left knee injury manifested by a tender scar 
includes an area of skin sensitivity reduced to touch, 
without evidence of an unstable scar or any limitation of 
function due to scarring.

3.  The evidence demonstrates the veteran's service-connected 
residuals of a left knee injury manifested by degenerative 
joint disease include X-ray evidence of arthritis with active 
leg motion from 0 to 115 degrees; there is no probative 
evidence of flexion limited to 30 degrees, including as a 
result of pain and dysfunction.

4.  The evidence demonstrates the veteran's service-connected 
residuals of a left knee injury manifested by medial 
compartment instability is no more than a slight impairment.
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
residuals of a left knee injury manifested by a tender scar 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2006).

2.  The criteria for a rating in excess of 10 percent for the 
residuals of a left knee injury manifested by degenerative 
joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5260 (2006).

3.  The criteria for a rating in excess of 10 percent for the 
residuals of a left knee injury manifested by medial 
compartment instability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in April 2004.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist in completing his claims, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and requested that he send in any evidence in his 
possession that would support his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Here, the notice 
requirements pertinent to the issues addressed in this 
decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  Because of the decisions in this case, any 
deficiency in the initial notice to the veteran of the duty 
to notify and duty to assist in claims involving a disability 
rating and an effective date for the award of benefits is 
harmless error.  Further attempts to obtain additional 
evidence would be futile.  The Board finds the available 
medical evidence is sufficient for adequate determinations.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with these claims 
would not cause any prejudice to the appellant.

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).  
Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).  The Court has held, however, that 
disabilities may be rated separately without violating the 
prohibition against pyramiding unless the disorder 
constitutes the same disability or symptom manifestations.  
See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

Residual Tender Scar

The veteran's request for a higher rating for the left knee 
disorder was received in January 2002. 

Initially, the Board notes that during the course of this 
appeal VA regulations for the evaluation of skin disabilities 
were revised effective August 30, 2002.  See 67 Fed. Reg. 
49590-49599 (July 31, 2002) and corrections 67 Fed. Reg. 
58448-58449 (Sept. 16, 2002).  The Rating Schedule criteria 
applicable to the present claim, however, were essentially 
unchanged by those revisions.  

780
3
Scars, superficial, poorly nourished, with 
repeated ulceration
10
38 C.F.R. § 4.118, Diagnostic Code 7803 (prior to August 30, 
2002)

780
4
Scars, superficial, tender and painful on objective 
demonstration
10
Note: The 10 percent rating will be assigned, when the 
requirements are met, even though the location may be on 
tip of finger or toe, and the rating may exceed the 
amputation value for the limited involvement.
38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to August 30, 
2002)

780
5
Scars, other.

Rate on limitation of function of part affected.
38 C.F.R. § 4.118, Diagnostic Code 7805 (prior to August 30, 
2002)

780
2
Scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion:
Rating
 
Area or areas of 144 square inches (929 sq. cm.) 
or greater
10
 
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with Sec. 4.25 of this part.
 
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.
38 C.F.R. § 4.118, Diagnostic Code 7802 (effective August 30, 
2002)

780
3
Scars, superficial, unstable
10
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of 
skin over the scar.
 
 
Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7803 (effective August 30, 
2002)

780
4
Scars, superficial, painful on examination
10
 
Note (1): A superficial scar is one not 
associated with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation 
will be assigned for a scar on the tip of a 
finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See 
Sec. 4.68 of this part on the amputation rule.) 
 
38 C.F.R. § 4.118, Diagnostic Codes 7804 (effective 
August 30, 2002)

Based upon the evidence of record, the Board finds the 
veteran's service-connected residuals of a left knee injury 
manifested by a tender scar include an area of skin 
sensitivity reduced to touch.  VA examination in September 
2005 revealed a median parapatellar incision scar that was 8 
centimeters (cm) in length and .8 cm at the widest point.  
The scar was well healed, but immediately anterior to the 
scar was an area of skin sensation reduced to touch only.  

There is no evidence indicating that his left knee scar 
involves an area greater than 144 square inches and no 
probative evidence of any limitation of motion or function 
due to scarring, underlying soft tissue damage, or an 
unstable superficial scar.  Therefore, entitlement to a 
rating in excess of 10 percent for residuals of a left knee 
injury manifested by a tender scar is not warranted.  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Board finds the overall evidence 
of record is not indicative of a marked interference with 
employment as a result of this disability.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim. 

Left Knee Orthopedic Disorders

501
0
Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2006)

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006).

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006).

526
1
Leg, limitation of extension of:

Extension limited to 45°
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Codes 5261 (2006).

 
Normal knee flexion and extension.  38 C.F.R. § 4.71, Plate 
II (2006).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2006).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2006).

VA General Counsel precedent opinion has held that a separate 
rating under Code 5010 for traumatic arthritis was permitted 
when a veteran who was rated under Code 5257 for other knee 
impairment (due to lateral instability or recurrent 
subluxation) also demonstrated additional disability with 
evidence of traumatic arthritis and a limitation of motion.  
See VAOPGCPREC 23-97 (Jul. 1, 1997).  Separate ratings are 
also permissible for limitation of flexion and limitation of 
extension of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 
2004).  

It is noted, however, that a separate rating must be based 
upon additional disability.  When a knee disorder is already 
rated under Code 5257, the veteran must also have limitation 
of motion under Code 5260 or Code 5261 in order to obtain a 
separate rating for arthritis.  If the veteran does not at 
least meet the criteria for a zero percent rating under 
either of those Codes, there is no additional disability for 
which a rating may be assigned.  See Degmetich v. Brown, 
104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-
percent ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  

In correspondence dated in January 2002 the veteran stated 
his left knee disability had increased in severity and 
requested entitlement to a higher rating.  

On VA examination in April 2002 the veteran complained of 
anterior knee pain with numerous occasions of knee 
instability and at least six incidents of locking.  He stated 
he had difficulty walking and sitting because of pain with 
swelling on excess activity involving walking.  He was unable 
to squat, play softball, dance, or run.  He used a knee brace 
and that he took pain relief medication daily because of his 
disability.  He estimated he could only walk one half mile.  
The examiner noted the veteran's gait appeared normal, but 
that he was unable to squat.  Range of motion studies 
revealed left knee flexion limited to 110 degrees to the 
point of pain with additional flexion to 120 degrees.  
Extension was full.  There was some pain on valgus and varus 
stress at 30 degrees on the left.  There was some translation 
on seated Lachman's testing, but there was an endpoint.  

The examiner noted the veteran's complaints of some medial 
pain on Steinmann testing were vague and ill defined.  There 
was moderate effusion and tenderness to palpation along the 
medial joint margin and along the upper half of the patella.  
The quadriceps were equal in girth.  There was no sensation 
over the lower half of the patella.  On compression testing 
there was minimal crepitation with no significant discomfort 
and a negative apprehension sign.  The anterior drawer test 
was negative and a pivot shift could not be elicited.  
McMurray's testing revealed some discomfort over the medial 
joint margin, but no locking.  There was some ridging over 
the anteromedial aspect of the joint margin which was 
considered to represent some osteoarthritic change.  The 
diagnoses included degenerative joint disease primarily to 
the medial compartment with some evidence of possible partial 
anterior cruciate ligament tear and some medial compartment 
instability with opening of the joint on a valgus maneuver.  
X-rays of the knee in the standing position revealed a mild 
narrowing of the medial compartments, but no significant or 
minor abnormality.  A three view study revealed narrowing of 
the joint space in the medial compartment and very minimal 
spurring in the superior and inferior margins of the patella 
and the medial condyle of the femur.  It was noted there was 
no significant or minor abnormality.  

On VA examination in May 2004 the veteran complained of 
chronic pain.  He reported his knee had become swollen after 
a twisting injury while walking stairs on vacation aboard a 
ship.  He estimated his pain as four on a ten point scale 
which was aggravated by ambulation and better with rest.  The 
examiner noted the veteran entered the clinic walking without 
a cane or any assistive device.  He wore a hinged knee brace.  
His gait pattern was normal in speed and base of support.  
There was no evidence of antalgic gait.  

Physical examination of the knee revealed no swelling or 
tenderness to palpation.  Passive range of motion studies 
revealed flexion to 125 degrees.  Active flexion was to 115 
degrees.  Stability tests for valgus and varus stress at zero 
and 30 degrees were normal.  Anterior and posterior ligament 
testing was negative.  McMurray's testing revealed no pain or 
discomfort.  It was noted these tests were repeated twice and 
revealed no evidence of fatigue.  The diagnosis was chronic 
left knee pain probably due to degenerative joint disease and 
recent minor trauma.  X-rays revealed no significant or minor 
abnormality.

On VA examination in September 2005 the veteran reported he 
was generally pain free on days with no dampness or humidity 
in the air.  He stated he last experienced a severe episode 
of his knee giving way during vacation in March 2004.  He 
reported his knee was less painful and did not give way while 
he used his knee brace.  He stated the last episode of any 
knee problems had been approximately one and a half months 
earlier with symptoms that lasted for a day.  He also stated 
he took an Advil when he woke up in the morning and another 
when he returned home from work.  

The examiner noted the veteran was well developed and in no 
acute distress.  He wore an elastic foam hinged knee brace.  
His gait was completely symmetric with and without his brace.  
Range of motion studies revealed active extension to zero 
degrees and passive extension to slight beyond zero degrees.  
Flexion was to 130 degrees with complaints of tightness from 
115 to 130 degrees.  On maximum extension there was 10 
degrees of valgus positioning, but the knee was stable to 
valgus and varus stresses.  At 30 degrees of flexion there 
was a jog of medial laxity with medial pain to valgus stress.  
The patella was stable.  Lachman's and McMurray's tests were 
negative.  The anterior drawer sign was slightly positive.  
The diagnoses included anterior knee pain syndrome 
(chondromalacia patella) and status post lateral subluxation 
and removal of a small cartilaginous fragment in 1977.  It 
was noted that X-rays revealed some narrowing of the medial 
compartment compatible with degenerative arthritis on the 
medial border of the patella and one or two small immediately 
medial fragments of bone.

Based upon the evidence of record, the Board finds the 
veteran's service-connected residuals of a left knee injury 
manifested by degenerative joint disease include X-ray 
evidence of disease with active leg motion from 0 to 
115 degrees.  A 10 percent rating is assigned for X-ray 
evidence of arthritis with objective evidence of some 
limitation of motion.  Ratings assigned under diagnostic code 
5003 may not be combined with a rating under diagnostic codes 
5260 or 5261.  There is no probative evidence in this case of 
flexion limited to 30 degrees or extension limited to 
5 degrees, including as a result of pain and dysfunction.  
Therefore, entitlement to a rating in excess of 10 percent 
for the residuals of a left knee injury manifested by 
degenerative joint disease must be denied.

The Board also finds the evidence demonstrates the veteran's 
service-connected residuals of a left knee injury manifested 
by medial compartment instability is no more than a slight 
impairment.  VA examination in April 2002 revealed some 
discomfort over the medial joint margin on McMurray's 
testing, but no evidence of locking.  The examiner noted 
there was some evidence of a possible partial anterior 
cruciate ligament tear and some medial compartment 
instability with opening of the joint on a valgus maneuver.  
On VA examination in September 2005 the veteran reported he 
last experienced a severe episode of his knee giving way 
during vacation in March 2004 and a last episode of any knee 
problems approximately one and a half months earlier with 
symptoms that lasted for only one day.  The examiner noted 
the veteran's gait was completely symmetric with and without 
his brace.  The knee was stable to valgus and varus stresses, 
but at 30 degrees of flexion there was a jog of medial laxity 
with medial pain to valgus stress.  The patella was stable.  
Lachman's and McMurray's tests were negative.  The anterior 
drawer sign was slightly positive.  The overall evidence of 
record is not indicative of a moderate knee impairment due to 
recurrent subluxation or lateral instability.  Therefore, 
entitlement to a rating in excess of 10 percent for the 
residuals of a left knee injury manifested by medial 
compartment instability must be denied.

The recent VA examinations are shown to have been thorough 
and complete and the findings are consistent with the other 
medical evidence of record.  No higher, "staged," or 
separate ratings are warranted under any applicable rating 
criteria.  There is no evidence of any unusual or exceptional 
circumstances so as to warrant referral for an extraschedular 
rating.  The preponderance of the evidence is against the 
veteran's claims.


ORDER

Entitlement to a rating in excess of 10 percent for the 
residuals of a left knee injury manifested by a tender scar 
is denied.

Entitlement to a rating in excess of 10 percent for the 
residuals of a left knee injury manifested by degenerative 
joint disease is denied.

Entitlement to a rating in excess of 10 percent for the 
residuals of a left knee injury manifested by medial 
compartment instability is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


